DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: electric machine with introduction port in housing for refrigerant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (CN 209860741 U).
As to claim 1, Fang shows (FIG. 4):

    PNG
    media_image1.png
    897
    926
    media_image1.png
    Greyscale


A device, comprising: 
a rotating electric machine 11; 
a housing 1109 configured to house a stator 1111 of the rotating electric machine 11; and 
a refrigerant liquid feeding member 122 provided outside the housing 1109 and having a refrigerant liquid feeding port 1222, 
wherein the housing 1109 has an introduction port 121 formed in an upper part thereof, the introduction port 121 configured to introduce refrigerant liquid ejected from the refrigerant liquid feeding port 1222, and 
wherein the housing 1109 has a refrigerant liquid reservoir 1233 formed in a lower part thereof, the refrigerant liquid reservoir 1233 configured to form a refrigerant liquid pool (para [0057],[0075],[0093],[0109],[0113]).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imagawa (JP 2018117479 A).
As to claim 1, Imagawa shows (FIG. 1, 5) A device, comprising: 
a rotating electric machine 10; 
a housing 18 configured to house a stator 16 of the rotating electric machine 10; and 
a refrigerant liquid feeding member provided outside the housing 18 and having a refrigerant liquid feeding port 62 (pump para[0031] is not shown is implied that it is outside the housing), 
wherein the housing 18 has an introduction port 63 formed in an upper part thereof, the introduction port 63 configured to introduce refrigerant liquid ejected from the refrigerant liquid feeding port 62, and 
wherein the housing 18 has a refrigerant liquid reservoir formed in a lower part thereof, the refrigerant liquid reservoir configured to form a refrigerant liquid pool (para[0018], reservoir in casing 18 and other details para[0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2015211543 A) in view of Fang (CN 209860741 U).
As to claim 1, Naito shows (FIG. 9-12) A device, comprising: 
a rotating electric machine (para[0050]); 
a housing configured to house a stator 110 of the rotating electric machine (para[0057]:1-3); and 
a refrigerant liquid feeding member 161 having a refrigerant liquid feeding port 163 (para[0054]).
Naito does not show:
a refrigerant liquid feeding member provided outside the housing; 
wherein the housing has an introduction port formed in an upper part thereof, the introduction port configured to introduce refrigerant liquid ejected from the refrigerant liquid feeding port, and 
wherein the housing has a refrigerant liquid reservoir formed in a lower part thereof, the refrigerant liquid reservoir configured to form a refrigerant liquid pool.
As to all three bullets, Fang shows (FIG. 4 above):
a refrigerant liquid feeding member 122 provided outside the housing 1109, 
wherein the housing 1109 has an introduction port 121 formed in an upper part thereof, the introduction port 121 configured to introduce refrigerant liquid ejected from the refrigerant liquid feeding port 1222, and 
wherein the housing 1109 has a refrigerant liquid reservoir 1233 formed in a lower part thereof, the refrigerant liquid reservoir 1233 configured to form a refrigerant liquid pool (para [0057],[0075],[0093],[0109],[0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Naito to have:
a refrigerant liquid feeding member 161 provided outside the housing, 
wherein the housing has an introduction port 121 formed in an upper part thereof, the introduction port 121 configured to introduce refrigerant liquid ejected from the refrigerant liquid feeding port 163, and 
wherein the housing has a refrigerant liquid reservoir 1233 formed in a lower part thereof, the refrigerant liquid reservoir 1233 configured to form a refrigerant liquid pool
as taught by Fang, for the advantageous benefits of cooling the stator with high cooling efficiency and cooling the refrigerant liquid in the reservoir as taught by Fang (para[0077],[0113])(Fang provides high efficiency because the cooling oil is not warmed by the machine before it is applied to the windings of the stator).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2015211543 A) in view of Fang (CN 209860741 U) and Do et al. (US 2019/0115805, hereinafter Do).
As to claim 2/1, Naito in view of Fang was discussed above with respect to claim 1 except for the housing has a discharging port provided in the lower part of the housing, the discharging port configured to discharge the refrigerant liquid, and the discharging port has a lower edge thereof overlapping a coil of the stator in an axial direction.
Do shows (FIG. 1):

    PNG
    media_image2.png
    677
    562
    media_image2.png
    Greyscale

the housing 140 has a discharging port 140S provided in the lower part of the housing 140, the discharging port 140S configured to discharge the refrigerant liquid, and the discharging port 140S has a lower edge thereof overlapping a coil 114 of the stator in an axial direction Ax (para[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Naito in view of Fang to have the housing has a discharging port 140S provided in the lower part of the housing, the discharging port 140S configured to discharge the refrigerant liquid, and the discharging port 140S has a lower edge thereof overlapping a coil of the stator in an axial direction as taught by Do, for the advantageous benefit pumping the refrigerant liquid from an oil chamber where the refrigerant liquid is stored near the coil as taught by Do (para[0038]).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter of claim 3 is the inclusion of the limitations of the feeding member is configured by an arc-shaped pipe with a chain and sprocket on an inner circumference side of the arc-shaped pipe which are not found in or suggested by the prior art references.  Dependent claims 4-8 contain allowable subject matter for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832